         Case 1:19-cr-00018-ABJ Document 2-1 Filed 01/24/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                   Crim. No.

               v.                           CHARGES:

 Roger Jason Stone, Jr.                     Grand Jury Original

                              Defendant. 18 U.S.C. § 1505 (Obstruction of Official
                                         Proceeding)
                                         18 U.S.C. § 1001 (False Statements)
                                         18 U.S.C. § 1512(b)(1) (Witness Tampering)
                                         18 U.S.C. § 2 (Causing an Act to be Done)



                                            UNDER SEAL

                                            ORDER

       Upon consideration of the government’s Motion for Sealing of the Indictment, Warrant,

the Instant Motion, and to Delay Entry on the Public Docket of the Filings of the Motion to Seal

and all Related Matters; for the reasons set out therein; and in consideration of Washington Post

v. Robinson, 935 F.2d 282, 289 n.10 (D.C. Cir. 1991), it is hereby

       ORDERED that the Indictment, Warrant, the Instant Motion and that entry on the public

docket of the filings of the motion to seal and all related matters be delayed until the defendant

named in the Indictment is in custody, at which time the foregoing materials shall be unsealed; and

       IT IS FURTHER ORDERED that the government shall inform the Court as soon as the

defendant named in the Indictment is in custody so that the foregoing materials can be unsealed

and entered on the public docket.



________________                             __________________________________
Date                                         HON. DEBORAH A. ROBINSON
                                             UNITED STATES MAGISTRATE JUDGE

                                                3
